In a proceeding to validate a petition designating the petitioners as candidates in the Republican Party primary election to be held on September 12, 1989, for the party position of Members of the Republican State Committee from the 40th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 4, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The designating petition herein was correctly invalidated as it failed to set forth the total number of pages and the total number of signatures contained therein as required by Election Law § 6-134 (2) (see, Matter of Ruiz v Saez, 68 NY2d 154; Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Sealy v Vann, 122 AD2d 919; Matter of Sansivieri v Board of Elections, 122 AD2d 918). Moreover, we reject the appellants’ contention that Election Law § 6-134 (9) is applicable to the instant case as that provision concerns inadvertent overstatements and understatements of the number of signatures contained on a designating petition and does not apply to situations such as those present at bar where the number is omitted altogether. Kunzeman, J. P., Eiber, Spatt, Harwood and Balletta, JJ., concur.